     Case 2:17-cr-00101-WFN      ECF No. 1481     filed 01/04/21   PageID.12269 Page 1 of 2
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON



                                                                       Jan 04, 2021
 1                                                                         SEAN F. MCAVOY, CLERK



 2
 3                              UNITED STATES DISTRICT COURT

 4                           EASTERN DISTRICT OF WASHINGTON

 5    UNITED STATES OF AMERICA,
                                                           No.     2: 17-CR-0101-WFN-7
 6                               Plaintiff,
 7          -vs-                                           ORDER REDUCING SENTENCE
 8    DONALD REED DANIELS,
 9                               Defendant.
10
11         Pending before the Court is Defendant's Motion for Compassionate Release with
12   Supervision. ECF No. 1458. Defendant has exhausted his claim with the Bureau of Prisons
13   [BOP]. Defendant must demonstrate that "(i) extraordinary and compelling reasons warrant
14   such a reduction; or (ii) the defendant is at least 70 years of age, has served at least 30 years
15   in prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination
16   has been made by the Director of the Bureau of Prisons that the defendant is not a danger
17   to the safety of any other person or the community, as provided under section 3142(g)."
18   18 U.S.C. § 3582(c)(1)(A). As Defendant is not over 70 years old, he must demonstrate that
19   extraordinary and compelling reasons warrant reduction.
20         Defendant has demonstrated compelling reasons warranting a sentence reduction.
21   Defendant's age increases his risk of hospitalization by at least 4 times and death
22   by 30 times that of a person 18 – 29 years old if he contracts COVID-19.
23   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html. By
24   the age of 65, the risk of death jumps to 60 times that of a person in their twenties. Id.
25   Though Defendant suffers from some health issues, none increase his risk of death if he
26   contracts COVID-19. Evidence demonstrates that he faces an increased chance of serious
27   illness and death if he were to contract COVID-19. Defendant's current release date is
28   November 30, 2021.



     ORDER - 1
     Case 2:17-cr-00101-WFN        ECF No. 1481    filed 01/04/21   PageID.12270 Page 2 of 2




 1              Defendant is not a danger to the safety of any other person or the community. He was
 2   convicted for distribution of controlled substances. He has no history of gun possession or
 3   violence. His prior DUI convictions cause the Court concern, but the most recent DUI
 4   occurred seven years ago. Consequently, the Court concludes that Defendant has presented
 5   compelling reasons for a modification of his sentence. The Court has reviewed the file and
 6   Motion and is fully informed. Accordingly,
 7              IT IS ORDERED that:
 8              1.   Defendant's Motion for Compassionate Release with Supervision, filed
 9   November 2, 2020, ECF No. 1458, is GRANTED.
10              2. Defendant's sentence is amended to Time Served, with 6 years of supervised
11   release as reflected in the concurrently filed Amended Judgment.
12              The District Court Executive is directed to file this Order and provide copies to
13   counsel AND TO United States Probation Officer Cassandra Lerch.
14              DATED this 4th of January, 2021.
15
16                                                    WM. FREMMING NIELSEN
17   12-29-20                                  SENIOR UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 2
